Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered April 22, 2005, which denied plaintiffs motion for partial summary judgment on its cause of action for an account stated, unanimously affirmed, without costs.
The record discloses factual issues as to whether there was any underlying relationship between the parties pursuant to which defendant was obligated to pay the legal fees at issue. We note that no written retainer or fee agreement was submitted by plaintiff and it appears that most of the services for which payment is sought by plaintiff were rendered on behalf of a cli*334ent other than defendant (see Leboeuf, Lamb, Greene & MacRae, L.L.P. v Worsham, 185 F3d 61 [1999]; Cadwalader, Wickersham & Taft v Klear, 303 AD2d 204 [2003]). Concur— Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.